The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al (2019/0099272).
Newman et al discloses: an implantable device for penile construction (figure 2; paragraph 42), the implantable device comprising: an anchor plate (figure 3A, feature 215) configured to engage with a first portion of a pelvic bone of a patient, the anchor plate comprising a prosthesis attachment interface (figure 2, figure 3A, feature 210; paragraphs 41 and 42) configured to be coupled to a penile prosthesis; and at least one attachment member (figure 3B, feature 350) configured to attach to the anchor plate, 
Newman et al also discloses the threaded fastener of claim 3 (figure 7, feature 710), and the clamp of claim 4 and the screw set of claim 5 (figure 2).

Claim(s) 1-2, 4, 10-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (2018/0098854).
Allen et al discloses: an implantable device for penile construction (figures 18-22 and 40-60C), the implantable device comprising: an anchor plate (figures 18-21, 40 feature 150, 170, 500) configured to engage with a first portion of a pelvic bone of a patient, the anchor plate comprising a prosthesis attachment interface (feature 154 and 156; 174 and 176; and 508; paragraphs 260-261; 343-344) configured to be coupled to a penile prosthesis; and at least one attachment member (figures 3B, 21, 40, feature 158, 160; 176, 178; and 502, 504) configured to attach to the anchor plate.

Allen et al also discloses the clamp of claim 4 (figures 21 and 22; paragraphs 269 and 270).  Further Allen et al discloses in other embodiments the use of an elastic material as in claim 2 (paragraphs 339 and 364) and of straps for attaching a device to the pelvis of claims 10 – 14, 34 and 35 (paragraphs 281 - 283). 

Claims 16-18 are allowed.

Claims 6-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791